UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7860



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LLOYD GEORGE MAXWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-262)


Submitted: January 26, 2006                 Decided:   February 3, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lloyd George Maxwell, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lloyd George Maxwell appeals the district court’s order

denying his motion under 18 U.S.C. § 1623 (2000) challenging his

conviction and sentence.       Because Maxwell’s motion amounted to a

successive 28 U.S.C. § 2255 (2000) motion for which Maxwell failed

to obtain authorization under 28 U.S.C. § 2244 (2000) to file, the

district court was without jurisdiction to grant Maxwell relief.

Accordingly, we affirm. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -